EXHIBIT MASSEY ENERGY COMPANY Non-Employee Director Annual Restricted Stock Award Agreement [] Shares of Restricted Stock THIS AGREEMENT dated as of the day of , , between MASSEY ENERGY COMPANY, a Delaware corporation (the “Company”), and [] (“Participant”) is made pursuant and subject to the provisions of the Massey Energy Company 2006 Stock and Incentive Compensation Plan, as such plan may be amended from time to time (the “Plan”), a copy of which is attached. All capitalized terms used herein that are defined in the Plan have the same meaning given them in the Plan. 1.Award of Restricted Stock.On , , pursuant to the Plan, the Committee granted to Participant, subject to the terms and conditions of the Plan and subject further to the terms and conditions herein set forth, an award of shares, hereinafter described as Restricted Stock. 2.Restrictions.Except as provided in this Agreement, the shares of Restricted Stock are nontransferable and are subject to a substantial risk of forfeiture. 3.Stock Power.With respect to shares of Restricted Stock forfeited under Paragraph 6 below, Participant does hereby irrevocably constitute and appoint the Secretary and each Assistant Secretary of the Company as his attorney-in-fact to transfer the forfeited shares on the books of the Company with full power of substitution in the premises. The Secretary and/or the Assistant Secretary shall use the authority granted in this Paragraph 3 to cancel any shares of Restricted Stock that are forfeited under Paragraph 6 below. 4.Vesting.Subject to Paragraph 6 below, Participant’s interest in the shares of Restricted Stock shall become transferable and nonforfeitable (“Vested”) with respect to one-third of the shares of Restricted Stock on each of , and , . 5.Death, Retirement, or Disability. If Participant dies, retires or becomes permanently and totally disabled within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (“Permanently and Totally Disabled”) while in the employee or service of the Company or a Subsidiary and prior to the forfeiture of the shares of Restricted Stock under Paragraph 6 below, Participant’s right to receive the Restricted Stock shall be fully “Vested” (i.e., the restrictions on transfer and risk of forfeiture in Paragraph 2 above shall lapse). For purpose of this Agreement, the Restricted Stock shall be fully Vested upon retirement of Participant in accordance with the requirements regarding retirement set forth in the Company’s Bylaws or upon approval by the Board of Directors of an early retirement. -1- 6.Forfeiture.Subject to Paragraph 5 below and Paragraph 7 below, all shares of Restricted Stock that are not then Vested shall be forfeited if Participant’s service on the Board terminates for any reason other than on account of Participant’s death, retirement, or Permanent and Total Disability or within two years following a Change in Control. 7.Change in Control.
